       Case 3:19-cv-00300-VLB Document 43 Filed 03/04/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


TIRELO MMOLAWA,

             Plaintiff,
                                               Civil Action No.: 3:19-cv-00300
      v.                                       (VLB)

DILIGENT ENTERPRISE, INC. D/8/A
COMFORCARE HOME CARE and
DEVON G. WILLIAMS                              March 4, 2020

             Defendant.


                  MOTION FOR PARTIAL SUMMARY JUDGMENT

      Defendant Diligent Enterprise, Inc. d/b/a Comforcare Home Care and Devon

G. Williams ("Defendants") respectfully move pursuant to Fed. R. Civ. Pro. 56 for

partial summary judgment with respect to plaintiff's two-count complaint alleging

violation of the Fair Labor Standards Act ("FLSA") and violation of the

Connecticut Minimum Wage Act ("CMWA"). The record reveals that, even if

Defendants violated the FLSA, they did not do so willfully. Similarly, with respect

to the CMWA, even if Defendants violated the CMWA, they at all times had a good

faith belief that they were in compliance with the law, in that they took multiple

steps to ascertain the meaning of the law and acted to comply with the law.

Finally, it is undisputed that there is no record of any complaints made by

Plaintiff to Defendants regarding any sleep interruptions he was allegedly

experiencing in connection with his caring for his client. In light of these

undisputed facts supported by the record, Defendants are entitled to partial




                                          1
       Case 3:19-cv-00300-VLB Document 43 Filed 03/04/20 Page 2 of 2



summary judgement as a matter of law with respect to both counts of Plaintiff's

complaint.

      As set forth more fully in the accompanying memorandum of law, there are

no genuine issues of material facts, and partial judgment should enter in

Defendants' favor with respect to both counts of Plaintiff's complaint.



                                               Respectfully submitted,



                                               Isl Maura A. Mastrony
                                               Craig T. Dickinson (ct18053)
                                               Maura A. Mastrony (ct27787)
                                               LITTLER MENDELSON, P.C.
                                               One Century Tower
                                               265 Church Street
                                               Suite 300
                                               New Haven, CT 06510
                                               Telephone: 203.974.8700
                                               Facsimile: 203.974.8799
                                               cdickinson@littler.com
                                               mmastrony@littler.com


                             CERTIFICATE OF SERVICE

      I hereby certify that on March 4, 2020, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by e-mail to all parties by operation of the court's

electronic filing system. Parties may access this filing through the Court's

electronic filing system.



                                                 Isl Maura A. Mastrony
                                                 Maura A. Mastrony


                                           2
